                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:18-CR-192-BO

UNITED STATES OF AMERICA.·                    )
                                              )                     ORDER
       V.                                     )
                                              )
MARIO JAMAL STEED                             )



       This cause comes before the Court on defendant's unsigned letter, which the Court

construes as a motion to seal his entire docket. [DE 48].

       Defendant writes that he "want[s] to put a block or restriction on [his] legal information or

[his] court docket" such that only he and his mother can access it. Id. But defendant has not

demonstrated good cause sufficient to entitle him to overcome the presumption of public access.

Many of the entries on defendant's docket are already sealed and defendant does not identify any

specific documents that he claims contain sensitive information that would justify placing them

under seal. Defendant's motion to seal [DE 48] is, therefore, denied.



SO ORDERED, this ..il_ day of July, 2019.




                                            ~l!t!
                                                RRENcE w. BOYLE
                                              CHIEF UNITED STATESISTRlCT JUDGE
